Citation Nr: 1042719	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by tingling of the upper right extremity. 

2.  Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 
2005.   
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, inter alia, denied the Veteran's claims of 
entitlement to service connection for a disability manifested by 
tingling of the upper right extremity and a cervical spine 
disability. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran requested that his appeal for service connection for a 
disability manifested by tingling of the upper right extremity be 
withdrawn.

2.  The Veteran does not have a cervical spine disability related 
to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
service connection for a disability manifested by tingling of the 
upper right extremity have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  A cervical spine disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2005, prior to the June 2006 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In March 2006, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently readjudicated in a November 2007 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure 
to afford statutory notice to the claimant prior to an initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the claimant of 
such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss below, the Veteran was 
provided with a VA examination.  The report of this examination 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board, therefore, concludes that this 
examination report is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  
Additionally, the Veteran declined to present testimony in a 
personal hearing.  Thus, the duties to notify and assist have 
been met. 




A Disability Manifested by Tingling of the Upper Right Extremity

A substantive appeal may be withdrawn on the record or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or her 
authorized representative.  3 8 C.F.R. 
§ 20.204.

In a May 2007 statement, the Veteran expressed his "wish to drop 
the pending appeal issue seeking compensation for the tingling in 
[his] right upper extremity."  He asked that VA "halt all 
actions on that issue."  Likewise, during a June 2007 informal 
hearing conference with a Decision Review Officer, the Veteran 
again indicated that he was formally withdrawing his service 
connection claim for a disability manifested by tingling of the 
upper right extremity.  This withdrawal was noted in the written 
report of this conference, which was signed by the Veteran's 
representative and the Decision Review Officer. 

Because the Veteran has clearly indicated his wish to withdrawal 
the appeal as to the claim for service connection claim for a 
disability manifested by tingling of the upper right extremity, 
there remain no allegations of errors of fact or law for 
appellate consideration.  See 38 C.F.R. § 20.204.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is therefore dismissed.

A Cervical Spine Disability

The Veteran essentially contends that he has a cervical spine 
disability due to service.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Board notes that the evidence of record is completely silent 
for any findings of a current cervical spine disability.  
Notably, a January 2006 VA examination report and a VA treatment 
record also dated in January 2006 noted that the Veteran 
demonstrated normal range of motion of the cervical spine. The VA 
examination report also showed that there were no abnormalities 
of the cervical spine.  There was no ankylosis, no abnormal 
spinal curvature, normal head position and spinal symmetry, and 
no objective evidence of cervical sacrospinalis.  Additionally, 
the cervical spine has also been normal on radiological 
examination.  While complaints of tingling and numbness of the 
left upper extremity and hand were noted, these symptoms were 
attributed to carpal tunnel syndrome.  Service connection for 
carpal tunnel syndrome of the left upper extremity was granted in 
June 2008.

VA outpatient treatment, while documenting treatment for various 
conditions such as left upper extremity carpal tunnel syndrome, 
are silent for any complaints, treatment, or diagnosis of a 
cervical spine or neck disability.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Therefore, service connection for a cervical spine disability is 
not warranted.

The only evidence in support of a current cervical spine 
disability is the Veteran's assertions of pain in his cervical 
spine.  The Board must analyze the credibility and probative 
value of the evidence, account for the evidence that it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

The Veteran is competent to attest to his observable 
symptomatology such as pain in his neck.  See Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994) (noting lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge); 38 C.F.R. § 3.159(a)(2).  Furthermore, to the extent 
that the Veteran is competent to report pain, pain is not 
considered to be diagnosed conditions for compensation purposes.  
See VBA All-Stations Letter 98-17 (02/26/98).  See also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, 
without a diagnosed or identifiable underlying condition, does 
not constitute a disability for which service connection may be 
granted).  The Veteran, as a lay person, he is not competent to 
attribute his current neck pain to any disability as such 
involves a render a medical diagnosis and the Veteran is not 
shown to have the requisite medical expertise to render such an 
opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, his 
statements indicating that he has a current cervical spine 
disability related to service are not competent and lack 
probative value.  His statements are outweighed by the normal 
findings on examination.  

Based on the foregoing, the Board concludes that a preponderance 
of the evidence is against the claim.  Accordingly, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal as to entitlement to service connection claim for a 
disability manifested by tingling of the upper right extremity is 
dismissed.

Service connection for a cervical spine disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


